DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of February 14, 2021, Claims 1, 4-6, 8, 10, 13-15, 17, 19, and 20 are pending. Claims 1 and 10 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 10, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1 and 10 recite “…wherein the combustor is configured such that all airflow into the combustor is upstream of the micro-mix injector and through the micro-mix injector…” This is indefinite. 
The term “all airflow into the combustor is upstream of the micro-mix injector” is in the present tense. It is unclear how all airflow into the combustor is simultaneously upstream of the micro-mix injector and in the combustor. It is unclear if the intended 
 “Claims 1 and 10 have been amended to more clearly recite structural features of the combustor and design features that lead to a specific airflow path. All air flow into the combustor is upstream the combustor. Each of the cited references have a side path for air into and/or out of the combustor. The Examiner cites no reference in which the air flow into and out of a cylindrical combustor flows a path along the cylinder axis. Furthermore, the air into the combustor of Keener is downstream of the faceplate 90 and backplate 92 of the structure that the Examiner equates to the micro-mix injector of the present invention.”

It is appears as if Applicant believes that the present claims are intended to exclude any embodiment where there is a side path for air into or out of the combustor. However, the present claim language does not accomplish this aim. Specifying that the airflow into the combustor is presently upstream of the injector and through the injector only appears to identify that whatever airflow that does enter the combustor was once passed through the injector. 
As an illustrative analogy, the statement “All registrants in the hall had wristbands” only positively identifies the condition of the registrants in the hall. There may be registrants with wristbands elsewhere. Likewise, there may be members of the press who are not formally attending the meeting who had wristbands. However, if there is someone who is in the hall who is a registrant, then that person necessarily has a wristband. 
Similarly, the airflow in the combustor must have previously been through the micro-mix injector. This does not exclude airflow which may bypass the combustor, or other airflow in the combustor. 
Further clarification is necessary. For the purposes of examination, it will be assumed that Amended Claims 1 and 10 refers to a construction where airflow must completely pass through the micro-mix injector before reaching the combustor. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2,4-6,8,10-11,13-15,17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9605660– Published as WO2012/152194) in view of Keener (US 2014/0338356) and Abe (US 9334808).
Regarding Claim 1, as discussed in previous office actions, Wang discloses method of providing high temperature intake air to a gas turbine power plant, using a combustor (20) for high inlet temperature combustion. Wang discloses using a compressor to pressurize air, using a solar receiver (29) to receive all of the pressurized air from the compressor and to heat the pressurized air with sunlight, and delivering the output of the solar receiver to a combustor. Wang further discloses wherein the combustor has a combustion chamber, an input end, and an output end for outputting the exhaust product of combustion to the gas turbine, and a combustor wall. While Wang discloses a swirl nozzle (40) in addition to the fuel-feeding pipe (21) to mix fuel with air, Wang does not disclose a micro-mix injector. 
Keener discloses a micro-mix injector comprising at the input end, the injector having a faceplate (90) and a backplate (92) with air passages running from the backplate to the faceplate, the air passages configured as having at least two concentrically arranged banks of ports at the faceplate. The ports have a showerhead configuration with two of the banks being an inner bank of ports and an outer bank of ports, each port operable to deliver an air-fuel mixture into the combustion chamber, and the outer bank of ports arranged to direct air or air-fuel mix along the combustor wall. Keener also discloses each bank of ports has at least one associated fuel line (80) that delivers fuel into the air passages, such that air and fuel are mixed between the faceplate and the backplate and the ports deliver an air-fuel mixture into the combustion chamber (Paragraph 0044). Wang and Keener are analogous inventions in the art of gas turbine combustors.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the swirl nozzle arrangement of Wang to be the micro-mix injector of Keener as a micro-mix system may reduce levels of undesirable emissions from a gas turbine system and improve the uniformity of fuel-air mixing in the combustor (Paragraphs 0032 and 0039).
Keener discloses the combustion chamber has an inner wall/liner (72) and a combustion zone (84) where combustion takes place (Paragraph 0043). The micro-mixer system includes fuel nozzles (80 and 94) which create a fuel air mixture for combustion. The micro-mix injector and the combustion chamber are both generally cylindrical and generally of the same diameter and aligned, with the micro-mix injector in-line with and in front of the combustion chamber on an axis as shown in Figure 2. The 

    PNG
    media_image1.png
    993
    1386
    media_image1.png
    Greyscale

Regarding the added claim limitations of 2/14/2021, the Examiner believes that all airflow into the combustor (84) completely passes through the micro-mix injector before reaching the combustor. Contrary to Applicant’s assertions, the Examiner can find no teaching in Keener where there is a side path for air into and/or out of the combustor. The airflow path 76 in Keener is explicitly stated to pass through apertures 78 towards the upstream end 48 and through the fuel nozzles 80 and towards the 
Wang in view of Keener does not disclose the method including determining an inlet temperature threshold and during operation of the combustor, receiving only and all of the output of the solar receiver into the combustor in a single path via the input end, determining the inlet temperature of the air into the input end of the combustor. If the temperature is above the inlet temperature threshold, delivering fuel to only the inner bank of ports, such that only air enters the combustion chamber from the outer bank of ports, and the air-fuel mixture enters the combustion chamber from the inner bank of ports.  
Abe discloses a combustor with an injector at the input end, the injector having a faceplate with at least two concentrically arranged banks of ports (F1, F2, F3, F4), two of the banks being an inner bank of ports and an outer bank of ports (Fig. 3), operable to deliver the air-fuel mixture into the combustion chamber based on varying criteria on the humidity and temperature of the inlet turbine flow.  Abe discloses that the fuel systems are grouped and arranged so that fuel can be supplied from the fuel nozzles (31) through flanges (51 to 54) provided on the header (30) every group of F1 through F4 burners (Col. 9 Lines 7-20). By adopting such grouped construction of fuel systems, fuel staging is enabled, in which the number of fuel nozzles for fuel supply is changed stepwise relative to change in fuel flow supplied to the gas turbine combustor so that combustion stability is optimized in relation to operating conditions (Col. 9 Lines 21-27). 
Abe discloses the banks comprise at least one outer bank and at least one inner bank, and wherein the delivering step is performed such that the banks of ports to which 
Abe further discloses that the outer bank of parts are arranged to direct air or air-fuel mix along the inner walls of the combustor (Col. 18 Lines 61-66) and a person having ordinary skill in the art would recognize that the outer bank of ports would direct air along the inner walls of the combustor if the injectors are turned off, or air-fuel along the inner walls of the combustor if the injectors are turned on. Modified Wang in view of Keener and Abe are analogous inventions in the art of combustors for power plants. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Wang with the micro-mix injector of Keener to selectively operate parts of the injector to adjust the amount that is delivered to the combustor as disclosed in Abe in order optimize the rate of flow for combustion stability based on combustion temperature (Col. 11 Lines 8-13). 
A person having ordinary skill in the art would also recognize that the method of operating a combustor based on elective switching by a pre-selected temperature may also be applied to the selective activation or de-activation of concentric banks of the injectors seen Abe. 
Regarding Claim 4, Wang discloses the combustion chamber has refractory inserts (15) for cooling. 
Regarding Claim 5, Keener discloses the faceplate further has a central port (96) for a pilot flame.
Regarding Claim 6, Abe discloses at least one bridge port (F2, 52) to connect pairs of banks.
Regarding Claim 8, Abe discloses the delivering step is performed incrementally as the inlet temperature of the combustor rises.
Regarding Claim 10, as discussed above in Claim 1, Wang in view of Keener and Abe disclose a combustor system for receiving solar-heated air from a solar receiver and for providing exhaust gas products for driving a gas turbine of a power generator. This includes a combustor that combusts an air-fuel mixture, and having: a combustion chamber, an input end for receiving all of the solar-heated air as input air, and an output end for outputting the exhaust product of combustion within the combustion chamber, and having a combustor wall. Keener discloses a micro-mix injector at the input end of the combustion chamber, the injector having a faceplate and a backplate with air passages running from the backplate to the faceplate, with the air passages configured as having at least two concentrically arranged banks of ports at the faceplate, the ports having a showerhead configuration with  two of the banks being an inner bank of ports and an outer bank of ports, each port operable to deliver an air-fuel mixture into the combustion chamber. Keener further discloses each bank of ports has at least one associated fuel line that delivers fuel into the air passages, such that air and fuel are mixed between the faceplate and the backplate and the ports deliver an air-fuel mixture into the combustion chamber. 
Keener also discloses the micro-mix injector and combustion chamber are both generally cylindrical and of the same diameter and aligned, with the micro-mix injector in-line with and in front of the combustion chamber on an axis. Furthermore, Keener discloses the combustor is configured such that all airflow into and through the micro-mix injector and through the combustion chamber is along the axis and such that all flow 
Keener further discloses means for delivery of fuel (fuel nozzles) to the injector, operable to turn fuel delivery on or off to the banks of ports. 
Abe discloses means for delivery of fuel to the injector, operable to turn fuel delivery on or off to the banks of ports including an igniter for igniting the air-fuel mixture within the combustion chamber. Abe discloses a control unit operable to store data representing an inlet temperature threshold, to receive temperature data representing the temperature of air at the input to the combustor and to turn fuel delivery on or off, on a bank-by-bank basis, in response to the temperature data, and to turn off fuel delivery to the outer bank of ports when the temperature at the input to the combustor exceeds a predetermined the inlet temperature threshold. Abe discloses that when fuel delivery to the outer bank of ports is turned off, air exiting from the outer bank of ports is directed along the combustor wall (Abe Col. 11 Lines 60-67). 
Regarding Claim 13, Wang discloses the combustion chamber has refractory inserts for cooling.
Regarding Claim 14, Keener discloses the faceplate further has a central port for a pilot flame.
Regarding Claim 15, Abe discloses the faceplate further has at least one bridge port to connect pairs of banks.
Regarding Claim 17, Abe discloses the injector has more than two banks, and the delivering step is performed incrementally as the inlet temperature of the combustor rises.
Regarding Claims 19 and 20, Keener discloses the wall of the combustor is a combustor liner (72) with a flow sleeve (70).
Response to Arguments
Applicant's arguments filed 2/14/2021 have been fully considered but they are not persuasive.
Regarding Claims 1 and 10, Applicant argues that the Examiner cites only references in which the air flow into and out of a cylindrical combustor is through a side path. 
The Examiner respectfully disagrees. 
The Keener reference does not show a side path. Furthermore, as discussed above, Keener discloses that all air flow into the combustor is upstream the combustor and passes through the micro-mix system (16). Indeed, Keener Element 48 is explicitly referred to as “the upstream end” through which airflow begins. Airflow then passes through the micro-mix injector to be mixed with fuel. From there, the airflow passes into the combustor to be burned, as is common in the art. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIDEON R WEINERTH/Examiner, Art Unit 3736